F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                            OCT 14 2003
                                 TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                               Clerk

 ALFORD RAY BRADLEY,

               Plaintiff-Appellant,                      No. 03-6172
          v.                                      (D.C. No. CIV-03-143-M)
 TWYLA MASON GRAY,                                    (W.D. Oklahoma)

               Defendant-Appellee.


                           ORDER AND JUDGMENT           *




Before EBEL , HENRY , and HARTZ , Circuit Judges.



      Plaintiff Alford R. Bradley, a prisoner acting pro se, brought suit in federal

district court against Defendant Oklahoma County District Judge Twyla M. Gray

under 42 U.S.C. §1983, for acting in a partial and biased manner in imposing a

$200.00 sanction on Plaintiff in a state post-conviction hearing, and for



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.   This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
sanctioning him without providing a “due process hearing” or court-appointed

counsel. Proceeding under 28 U.S.C. §§ 1915A(b)(i) and 1915(e)(2)(B)(i), the

district court dismissed his complaint as frivolous on May 27, 2003, on the

ground that it is clear from the face of the complaint that Judge Gray is absolutely

immune from liability on Plaintiff’s claim. Plaintiff appeals the district court’s

dismissal of his complaint. We affirm.

      The standard of review for dismissal of a complaint on judicial-immunity

grounds is generally de novo. Ledbetter v. City of Topeka, 318 F.3d 1183, 1187

(10th Cir. 2003). This court has not yet resolved, however, whether a dismissal

of a complaint as frivolous should be reviewed for abuse of discretion or de novo.

See Plunk v. Givens, 234 F.3d 1128, 1130 (10th Cir. 2000). Thus, the standard of

review is somewhat open to question. In any event, this matter need not be

resolved in the instant case, because there is no reversible error under either

standard.

      It is firmly established that judges enjoy absolute immunity from suit for all

“judicial acts” unless they have acted “in the clear absence of all jurisdiction.”

Stump v. Sparkman, 435 U.S. 349, 356–57 (1978). This immunity “protect[s]

judicial independence by insulating judges from vexatious actions prosecuted by

disgruntled litigants.” Forrester v. White, 484 U.S. 219, 225 (1988) (citing

Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 348 (1872)).


                                         -2-
      The “judicial acts” for which judges enjoy immunity include all functions

normally performed by a judge when the parties deal with the judge in her judicial

capacity. Stump, 435 U.S. at 362. Plaintiff’s suspicions that Judge Gray was

biased against him are unavailing. Immunity for judicial acts cannot “be affected

by the motives with which [they] are performed.” Bradley, 80 U.S. (13 Wall.) at

347. Nor does the fact that Plaintiff brought a § 1983 action alter the

applicability of this doctrine. See Pierson v. Ray, 386 U.S. 547, 554–55 (1967).

      The acts for which Plaintiff sued Judge Gray—namely the manner in which

she conducted a state post-conviction hearing and the sanctions she handed down

therein—are clearly “judicial acts.” Further, Judge Gray was acting within her

jurisdiction. As a county judge, she has jurisdiction over all local criminal

matters. Judge Gray therefore enjoys absolute immunity in this case.

      For the foregoing reasons, and in the absence of any relevant contrary

showing in Plaintiff’s appellate brief, we conclude that Plaintiff’s appeal is

frivolous. We therefore DISMISS his appeal under 28 U.S.C. § 1915(e)(2)(B)(i),

and DENY his motion to proceed without prepayment of costs or fees.

      The district court’s dismissal of Plaintiff’s complaint counts as a strike for

the purposes of 28 U.S.C. § 1915(g). Our dismissal of this appeal also counts as




                                         -3-
a strike against Plaintiff for the purposes of § 1915(g). See Jennings v. Natrona

County Detention Ctr. Med. Facility, 175 F.3d 775, 780 (10th Cir. 1999).


                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -4-